DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/22.
Specification
The abstract of the disclosure is objected to because the word “fibre” should be rewritten as “fiber”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the word “fibre” should be rewritten as “fiber”.  
Appropriate correction is required.
Claims 8-15 are objected to because of the following informalities:  the word “fibre” should be rewritten as “fiber”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillan 9,140,140.
In regard to claim 8, McMillan discloses a composite connector for a fluid transfer conduit, comprising:
a hub portion 12 comprising a tube which extends substantially parallel to a central axis; and
a flange portion 14 which extends from the hub portion substantially perpendicular to the central axis of the hub portion;
wherein the hub portion comprises a thermosetting polymer reinforced with continuous circumferentially-oriented fiber reinforcement (see strands oriented in the circumferential direction in fig. 6 and also see col. 3 lines 65-67 where it states that the second ply extends over both the cylindrical portion and the flange portion); and
wherein the flange portion comprises a core (plies inward the outermost two plies) that is encapsulated by the same thermosetting polymer reinforced with the continuous fiber reinforcement.
In regard to claim 9, wherein the continuous fiber reinforcement in the flange portion extends in a radial direction to reach an outer circumferential edge of the flange portion (see strands 42 in fig. 6).
In regard to claim 10, wherein the continuous fiber reinforcement runs continuously from the hub portion into the flange portion (see fig. 4).

In regard to claim 12, wherein the flange portion 14 comprises at least one fixing point 22 and the continuous fiber reinforcement is arranged to divert around the fixing point(s) 22.
In regard to claim 13, wherein the continuous circumferentially-oriented fiber reinforcement in the hub portion extends at an angle of more than 80° to the central axis (the circumferentially oriented threads in fig. 6 would be oriented 90 degrees to the hub axis).
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson 9,937,671.
In regard to claim 8, Larson discloses a composite connector for a fluid transfer conduit, comprising:
a hub portion 12 comprising a tube which extends substantially parallel to a central axis; and
a flange portion 16 which extends from the hub portion substantially perpendicular to the central axis of the hub portion;
wherein the hub portion comprises a thermosetting polymer reinforced with continuous circumferentially-oriented fiber reinforcement 30; and
wherein the flange portion comprises a core 22  that is encapsulated by the same thermosetting polymer reinforced with the continuous fiber reinforcement.
In regard to claim 12, wherein the flange portion comprises at least one fixing point 20 and the continuous fiber reinforcement is arranged to divert around the fixing point(s) (see figs. 5A-5D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Bayon et al. 2016/0273696 in view of McMillan 9,140,140.
In regard to claim 8, Gonzalez Bayon discloses a composite connector for a fluid transfer conduit, comprising:
a hub portion Fa comprising a tube which extends substantially parallel to a central axis; and
a flange portion Fr which extends from the hub portion substantially perpendicular to the central axis of the hub portion;
wherein the hub portion comprises a thermosetting polymer reinforced with reinforcement; and
wherein the flange portion Fr comprises a core that is encapsulated by the same thermosetting polymer reinforced with the continuous fiber reinforcement.
Gonzalez Bayon et al. discloses that the hub portion Fa has the majority of the fiber reinforcements running along the axis of the hub (see pargraph 84) but does not disclose the 
In regard to claim 14. A connection system (see fig. 2 of Gonzalez Bayon et al.) comprising:
the composite connector 31 of claim 8; and
a fiber-reinforced polymer fluid transfer conduit 20 connected to the hub portion 30b, wherein the composition and orientation of the continuous circumferentially-oriented fiber reinforcement at least within the hub portion is selected such that the coefficient of thermal expansion and/or stiffness of the hub portion substantially matches that of the fluid transfer conduit 20.
In regard to claim 15, further comprising:
an elastomeric O-ring 33 positioned between an outer surface of the fluid transfer conduit 20 and an inner surface of the hub portion 30b.
In regard to claim 16, wherein the elastomeric O-ring 33 is seated between a pair of retaining ridges that allow for axial movement between the fluid transfer conduit and the hub portion (see fig. 2).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deringer, Conley and Lippert disclose similar couplings that are common and well known in the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679